DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/09/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13, line 2 recites “distal and proximal end portions” which is indefinite because it is unclear if this proximal end portion are the same as or different than the proximal end portion of claim 1. For examination purposes, it is assumed that this limitation reads “a distal end portion and the proximal end portion”. Claim 14 is rejected based on its dependency from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0267507 (Kao).
1. Kao teaches a needle assembly (FIG. 2) comprising a needle (needle 220) having a handle (needle holder 224 including second fastening structure 260) at a proximal end portion thereof (FIG. 2; P0022). The needle assembly has a guide tube (needle case 240) sized to house the needle and handle (FIG. 4). The guide tube comprising an inwardly-extending projection 
2. The handle is secured to the proximal end portion of the needle (FIG. 2; P0022). 
3. The engagement portion of the handle comprises a textured anti-slip surface (see concave flute 262 forming a textured anti-slip surface). 
5. The engagement portion of the handle is located intermediate distal and proximal end portions of the handle (see flute 262 being located intermediate end portions of handle 224 in FIG. 4). 
7. The needle and handle are metallic (P0022). 
11. A distal end portion of the handle (distal end of second fastening structure 260) has at least one indent (see opening in FIG. 3) for securing the needle to the handle (FIG. 2-3). 
12. Following release of the engagement due to the force being applied to the handle, the engagement is reinstatable (or at least capable of being reinstated) by repositioning the needle such that the inwardly-extending projection re-engages the engagement portion (FIG. 4; P0022 and P0027). 
13. The engagement portion of the handle a textured anti-slip surface (see concave flute 262) and is located intermediate distal and proximal end portions of the handle (FIG. 3-4; P0022). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267507 (Kao), as applied to claim 3 above, and further in view of US 3,861,392 (Moen).
Kao discloses the invention substantially as claimed as discussed above and further discloses the engagement portion of the handle define the texture anti-slip surface (FIG. 3; P0022) but does not disclose the surface being etched. Moen teaches a handle (12) having an engagement portion (14) in the same field of endeavor which is etched (see “threaded or knurled” at col. 2, lns. 21-22) for the purpose of providing a roughened surface (col. 2, ln. 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement portion of Kao to be etched as taught by Moen in order to provide a roughened surface.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267507 (Kao), as applied to claim 1 above, and further in view of US 4,907,590 (Wang).
Kao discloses the invention substantially as claimed as discussed above but does not disclose the guide tube being manufactured of a translucent polymer. Wang teaches a guide tube (4) in the same field of endeavor which is manufactured of a translucent polymer (col. 2, ln. 46-47) for the purpose of allowing light to pass through the guide tube (see general definition of “translucent”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide tube of Kao to be manufactured of a translucent polymer as taught by Wang in order to allow light pass through the guide tube.
Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267507 (Kao), as applied to claim 7 above, and further in view of US 4,950,279 (Chang).
Kao discloses the invention substantially as claimed as discussed above and further discloses the needle and handle being metal (P0022) but is silent regarding the specific metals such that it does not disclose the needle being stainless steel and the handle being aluminum. Chang teaches a needle in the same field of endeavor where the needle is stainless steel and the handle is aluminum (col. 2, lns. 41-44) such that it was well known in the art before the effective filing date to form the needle and handle of these specific metals. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Kao to be manufactured of a stainless steel with the handle being manufactured of aluminum as taught by Chang since it was well known in the art. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was In re Leshin, 125 USPQ 416.
Kao discloses the invention substantially as claimed as discussed above but is silent regarding the diameter of the handle such that it does not disclose the diameter being between about 2 mm and 2.5 mm. Chang teaches a handle diameter in the same field of endeavor being 1.5 mm (col. 2, ln. 37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle diameter of Kao to be between about 2 mm and 2.5 mm as applicant appears to have placed no criticality on the claimed range (see P0020 indicating diameter “may be” in the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kao discloses the invention substantially as claimed as discussed above and further discloses a distal end portion of the handle (distal end of second fastening structure 260) has at least one indent (see opening in FIG. 3) for securing the needle to the handle (FIG. 2-3) but is silent regarding the diameter of the handle such that it does not disclose the diameter being between about 2 mm and 2.5 mm. Chang teaches a handle diameter in the same field of endeavor being 1.5 mm (col. 2, ln. 37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle diameter of Kao to be between about 2 mm and 2.5 mm as applicant appears to have placed no criticality on the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267507 (Kao), as applied to claim 1 above.
Kao discloses the invention substantially as claimed as discussed above and further discloses, in the engaged configuration, a distance exists between the inwardly-extending projection and a proximal end of the handle (FIG. 4) but is silent regarding the distance such that it does not disclose it being between about 5 mm and 8 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the distance between about 5 mm and 8 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kao would not operate differently with the claimed distance since length would not alter the functionality of the needle 220 with it functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the value “may be” the claimed range (see P0019).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267507 (Kao), as applied to claim 13 above, in view of US 4,907,590 (Wang) and further in view of US 4,950,279 (Chang).

Kao discloses the invention substantially as claimed as discussed above and further discloses the needle and handle being metal (P0022) but is silent regarding the specific metals such that it does not disclose the needle being stainless steel and the handle being aluminum. Chang teaches a needle in the same field of endeavor where the needle is stainless steel and the handle is aluminum (col. 2, lns. 41-44) such that it was well known in the art before the effective filing date to form the needle and handle of these specific metals. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Kao to be manufactured of a stainless steel with the handle being manufactured of aluminum as taught by Chang since it was well known in the art. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the needle of Kao to be manufactured of a stainless steel with the handle being manufactured of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Kao would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,328,838 (Lee) and US 8,167,900 (Teichert) each appear to anticipate at least some of the claims as currently presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771




/TODD J SCHERBEL/Primary Examiner, Art Unit 3771